Case 3:16-cr-00516-JJZ Document 1591 Filed 11/23/20                  Page 1 of 3 PageID 16226



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

    United States of America,                           Case No. 3:16 CR 516

                                   Plaintiff,           ORDER RESCHEDULING
                                                        SENTENCING HEARINGS
                    -vs-
                                                        March 17–19, 2021
    Alan Andrew Beauchamp, et al.,
                                                        JUDGE JACK ZOUHARY
                                   Defendants.



          This Court believes it is in the interest of public health and safety that the sentencing hearings,

   unfortunately, be rescheduled yet again. On November 19, Special Order No. 13-18 addressed “Court

   Operations Under the Exigent Circumstances Created by the COVID-19 Pandemic” and cancelled

   jury trials through December. With the recent rise in infections, coupled with the inability of the U.S.

   Marshal Service to guarantee that individuals sentenced in December would be timely placed in a

   BOP facility, the sentencings (Doc. 1565) are rescheduled for March 17–19, 2021. The individual

   cases will be heard on that Wednesday through Friday in the same order as they were scheduled on

   December 2–4.

          Wednesday, March 17
          8:45 AM     Wilton Burt (4)
          10:15 AM    Iris Forrest (18)
          1:15 PM     Shawn Henry (13)
          2:45 PM     Jackson Jacob (8)

          Thursday, March 18
          8:45 AM      Douglas Sung Won (9)
          10:15 AM     Mrugeshkumar Kumar Shah (14)
          1:15 PM      Michael Rimlawi (10)
          2:45 PM      Wade Barker (3)
Case 3:16-cr-00516-JJZ Document 1591 Filed 11/23/20                Page 2 of 3 PageID 16227



          Friday, March 19
          8:45 AM       Frank Gonzales, Jr. (16)
          10:15 AM      David Daesung Kim (11)
          1:15 PM       Israel Ortiz (17)
          2:45 PM       Alan Beauchamp (1)

          This Court recently asked counsel to update information on the respective Defendants. Any

   updates are due no later than January 7, 2020. That deadline also applies to any supplemental filings

   addressing Objections to the Presentence Report, in particular, Objections to the Guidelines

   calculation. To the extent a Defendant is already on the record in either the PSR Addendum or a later

   filing, no repetition is necessary -- indeed it is discouraged. Only if a Defendant has a new argument

   or a new fact, which is not otherwise disclosed in previous filings, is a filing welcomed.

          Prior to the March hearings, this Court will make rulings in those cases where this Court finds

   the record sufficient to resolve Objections. This means, practically speaking, that the hearings in

   March will be focused on how Section 3553(a) applies to a particular Defendant, and any pending

   motions to vary or depart.

          Also, given that Defendants each will have had more than a year out on bond pending their

   respective sentencing hearings, Defendants should not expect this Court to look favorably upon

   requests to self-report. Rather, when the March hearings take place (if they do), Defendants should

   be prepared to surrender to the Marshals to begin any prison sentence.

          Finally, pending is a Motion to Continue the December Sentencing Hearings (Docs. 1579,

   1588) and the Government’s Response (Doc. 1581). These Motions are denied as moot. This Court

   has already taken into consideration and weighed not only the health concerns of all involved, but

   also, as the Government describes it, “the need for finality in this case.” This Court believes, and

   hopes, that this current extension is the final one.


                                                      2
Case 3:16-cr-00516-JJZ Document 1591 Filed 11/23/20               Page 3 of 3 PageID 16228



          To the extent the Government or a Defendant believes that certain hearings will involve

   witness testimony, they should identify those witnesses and the general nature of their testimony, by

   December 10, 2020, in order for this Court to adjust the hearing times as appropriate.

          IT IS SO ORDERED.

                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        November 23, 2020




                                                    3
